DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 02 November 2021, in which claims 1, 3, 5-7, 9-11, and 17-19 were amended and claims 2, 4, 8, and 16 were canceled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
“wherein each of the plurality of pegs extend” has been changed to --wherein each of the plurality of pegs extends-- (claim 1, line 14).

Drawings
The replacement drawings received on 02 November 2021 are acceptable.

Allowable Subject Matter
Claims 1, 3, 5-7, 9-15, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
the allowable subject matter of claim 1 is wherein each of the plurality of pegs extends from a first end to a second end, wherein the first end includes a ramped cam surface engaged with the lever 
the allowable subject matter of claim 9 is wherein each of the rotational travel stops has a substantially U-shaped cross-section along at least a length of the rotational travel stop to partially surround a respective one of the plurality of pegs, in combination with other features of claim 9;
the allowable subject matter of claims 10 and 19 is wherein the housing includes a position control feature extending into each of the plurality of apertures, wherein the position control feature defines a full insertion position of the pegs within each aperture upon contact between the position control feature and a portion of the respective peg, in combination with other features of claims 10 and 19, respectively;
the allowable subject matter of claim 11 is wherein the housing includes a protrusion extending from an inner face of the housing, the protrusion disposed within a rake slot of a rake bracket to define a rake travel stop and a rake bumper, in combination with other features of claim 11;
the allowable subject matter of claim 17 is wherein the housing includes a plurality of rotational travel stops, each of the plurality of rotational travel stops having a wall extending away from an outer face of the housing, in combination with other features of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616